Citation Nr: 0701584	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES


1.  Entitlement to eligibility for nonservice-connected death 
pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The decedent had recognized Philippine Guerrilla service from 
August 1944 to July 1945.  He died in July 2003.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 


FINDINGS OF FACT


1.  The decedent had recognized Philippine Guerrilla service 
from August 1944 to July 1945.

2.  A claim for VA benefits was not pending at the time of 
the veteran's death.

3.  The decedent's death in July 2003 was caused by 
cardiopulmonary arrest secondary to pulmonary obstruction, 
chronic obstructive pulmonary disease, emphysema, and 
pneumonia.

4.  Cardiopulmonary arrest secondary to pulmonary 
obstruction, chronic obstructive pulmonary disease, 
emphysema, and pneumonia were not manifested in-service, a 
cardio-vascular renal disease was not compensable 
disabilities within one year of discharge from service, and 
none of these disorders is shown to have been related to 
service.

5.  The competent evidence of record does not show that the 
veteran's death was causally connected to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA death 
pension benefits based on qualifying service by the decedent 
have not been met.  38 U.S.C.A. §§ 101(2), (22), 107, 1521, 
1541, 1542 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 
3.8 (2006).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.1000 (2006).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5102, 5103, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Death Pension Benefits

VA shall pay pension for non-service-connected disability or 
death to the surviving spouse of each veteran of a period of 
war who met the service requirements prescribed in section 
38 U.S.C.A. § 1521(j) of this title, or who at the time of 
death was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability.  38 
U.S.C.A. § 1542.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the decedent 
by a veteran and have active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. 
§§ 3.1, 3.6.  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.8(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.8.

With the above criteria in mind, the Board notes that in 
November 1991 and August 2004 the National Personnel Records 
Center (NPRC) verified that the decedent had recognized 
Philippine Guerrilla service from August 1944 to July 1945.  
This finding is binding and this agency does not have the 
authority to alter it.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  This service does not constitute qualifying military 
service for pension purposes.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8.  Therefore, because the appellant does not meet 
the basic eligibility requirements for VA pension benefits, 
her claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit). 

Accrued Benefits

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

Although the appellant's claim for accrued benefits is 
separate from any claim that the veteran filed prior to his 
death, an accrued benefits claim is "derivative of" that 
claim.  By statute the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).  Hence, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has concluded that, in order for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1996).

In this case, the record fails to show that the veteran filed 
another claim of entitlement to service connection for any 
disability since his first and only post service claims were 
denied by the Board in July 1992 and that decision was 
affirmed by the United States Court of Appeals for Veterans 
Claims (Court) in April 1993.  Accordingly, the claim for 
entitlement to accrued benefits is denied as a matter of law.  
Sabonis, supra.

As to the Veterans Claims Assistance Act of 2000 (VCAA) and 
the above death pension and accrued benefits claims, VA 
notified the claimant that establishing entitlement to these 
benefits requires, among other things, qualifying service and 
a timely filed claim.  See, e.g., RO letter dated in July 
2004.  These claims are being denied because the veteran does 
not meet the statutory threshold for entitlement to the 
benefits sought, i.e., qualifying service or a claim pending 
at the time of death.  See 38 U.S.C.A. §§ 107(a), 5121(c).  
Therefore, because these decisions are mandated by the 
veteran's failure to meet basic prerequisites, the Board is 
entitled to go forward with adjudication of the claims 
regardless of whether or not VA provided adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Further discussion of the VCAA is not required.  



The Cause of Death Claim

VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The claimant must 
also be notified to submit all evidence in her possession, 
what specific evidence she is to provide, and what evidence 
VA will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
obtaining a VA medical opinion.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004 and July 
2004, prior to the appealed from rating decision, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and effective date for the claim on 
appeal.   The failure to provide notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claim on appeal is harmless because 
the preponderance of the evidence is against the appellant's 
claim and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, while 
veteran's service medical records are not available, the RO 
has obtained and associated with the record all available 
alternative records as well as all identified and available 
post-service records including his treatment records and/or 
statements from Mauban District Hospital, Cesar B. 
Villamayor, M.D., Quezon Memorial Hospital, and Tayabas 
Community Hospital.  Furthermore, in April 2006 the appellant 
notified VA that she had no further records to file in 
support of her claim.

The Board recognizes that the RO has not obtained a medical 
opinion as to the relationship, if any, between the diseases 
that caused the veteran's death and military service.  In 
this regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that the veteran has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in-service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the appellant contends that the 
cardiopulmonary arrest secondary to pulmonary obstruction, 
chronic obstructive pulmonary disease, emphysema, and 
pneumonia which caused the veteran's death where caused by 
his military service.  As will be more fully explained below, 
the veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the above 
problems and there is no evidence of any of these disorders 
for decades following his separation from service.  For these 
reasons the Board finds that a medical opinion is not 
necessary to decide the claim, in that any such opinion could 
not establish the existence of the claimed in-service injury.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Claim

The appellant contends that the cardiopulmonary arrest 
secondary to pulmonary obstruction, chronic obstructive 
pulmonary disease, emphysema, and pneumonia that caused the 
decedent's death originated in military service.  It is 
requested that the claimant be afforded the benefit of the 
doubt. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, the Board notes that the death certificate lists 
the veteran's immediate cause of death as cardiopulmonary 
arrest secondary to pulmonary obstruction, chronic 
obstructive pulmonary disease, and emphysema.  Another 
condition listed as contributing to his death was pneumonia. 

Next, the Board notes that the veteran was not service 
connected for any disability during his lifetime.  Therefore, 
further discussion of this method for establishing 
entitlement to service connection for the cause of his death 
is not warranted.

As to the appellant's claim that the cardiopulmonary arrest 
secondary to pulmonary obstruction, chronic obstructive 
pulmonary disease, emphysema, and pneumonia that caused the 
veteran's death originated in military service, the Board 
must whether service connection is warranted for any of these 
disorders under 38 C.F.R. §§ 3.303, 3.307 and 3.309.

In this regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Regulations also provide 
that cardiovascular-renal disease will be presumed to have 
been incurred in-service if it manifests its self to a 
compensable degree within one year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

With the above criteria in mind, while the veteran's service 
medical records are not available, a March 1947 certificate 
of the veteran's discharge from the Philippine Army reported 
that he had no wounds or sickness in-service and was in good 
condition when discharged.  Similarly, in a March 1947 sworn 
Affidavit of Philippine Army Personnel the veteran reported 
that he had not incurred any wounds or illness in-service.  
These records are negative for a diagnosis of cardiopulmonary 
arrest, pulmonary obstruction, chronic obstructive pulmonary 
disease, emphysema, or pneumonia.  

Post-service, a September 1991 letter reported that the 
veteran was treated at Tayabas Community Hospital in August 
1987 for an upper respiratory tract infection.  An October 
1991 letter from Dr. Villamayor diagnosed pulmonary 
emphysema.  And, January 2002 and July 2003 treatment records 
from Mauban District Hospital show the veteran's complaints 
and treatment for chronic obstructive pulmonary disease.  The 
July 2003 treatment records from Mauban District Hospital 
also show the veteran's complaints and treatment for 
pneumonia.

The record, except for the July 2003 certificate of death, is 
negative for a diagnosis of cardiopulmonary arrest or 
pulmonary obstruction.  The record is also negative for a 
medical opinion linking cardiopulmonary arrest, pulmonary 
obstruction, chronic obstructive pulmonary disease, 
emphysema, or pneumonia to military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service-
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

Therefore, the Board finds that the preponderance of the 
competent evidence is against finding that cardiopulmonary 
arrest, pulmonary obstruction, chronic obstructive pulmonary 
disease, emphysema, and pneumonia had its onset in-service or 
that they are related to any incident of service.  See 
38 C.F.R. § 3.303; 

Moreover, given the length of time between the veteran's 1945 
separation from military service and first being diagnosed 
decades later with cardiopulmonary arrest, pulmonary 
obstruction, chronic obstructive pulmonary disease, 
emphysema, and pneumonia, the Board finds that there is no 
continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  

Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
are of no help to the claimant because the record does not 
show the veteran being diagnosed with a cardiovascular renal 
disease within the first post-service year.

As to the appellant's written statements to VA, the record 
does not indicate that she has any training or expertise in 
the field of medicine.  Hence, her assertion of medical 
causation is not probative because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the veteran was entitled to 
service connection for any of the diseases that contributed 
to his death and that a service connected disorder had a 
causal connection to his death.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312.  Although the appellant is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to eligibility for death pension benefits is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


